DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 6743492) in view of Schaefer (US 2010/0015423).
Regarding claim 1, Bray teaches a method of making of packaging material comprising providing a print film (figure 1 #20 and 30) having a first and second surface (as seen in figure 1), printing an ink layer (50) onto a first surface (column 3 lines 36-39), coating the first surface with a radiation curable coating (60) (column 3 lines 51-58) and curing the radiation curable coating with radiation (column 4 lines 25-29).
Bray does not teach that a sealant film is applied to the second surface of the print film using an adhesive.
Schaefer teaches a sealant film (figures 1 and 2) comprising a polymer of polyethylene (paragraphs 5, 13 and 37).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Bray such that a sealant film was attached to a second surface of the print film as taught by Schaefer as doing such would reduce the moisture from entering the packaging and thus creating mold and ruining the product (paragraphs 4-5). It is further noted that it would have been obvious to one of ordinary skill in the art that the sealant could be placed at any location where it was desired to create a moisture barrier (on any first or second surface of the film). This is a duplication of parts would not create any new or unexpected results.

Regarding claim 2, Bray teachings that the polymer is polyethylene (column 2 lines 53-61) 
Bray does not teach that a sealant film is applied to the second surface of the print film using an adhesive.
Schaefer teaches a sealant film (figures 1 and 2) comprising a polymer of polyethylene (paragraphs 5, 13 and 37).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Bray such that a sealant film with polyethylene was attached to a second surface of the print film as taught by Schaefer as doing such would reduce the moisture from entering the packaging and thus creating mold and ruining the product (paragraphs 4-5). It is further noted that it would have been obvious to one of ordinary skill in the art that the sealant could be placed at any location where it was desired to create a moisture barrier (on any first or second surface of the film). 

Regarding claim 3, the teachings of Bray are disclosed above.
Bray dos not teach that the sealant film is a multilayer film comprising EVOH with polyethylene disposed on either side.
Schaefer teaches that the sealant film is a multilayer film comprising EVOH (figure 2, #25) with polyethylene disposed on either side (23 and 27).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Bray such that the sealant film is a multilayer film comprising EVOH with polyethylene disposed on either side as taught by Schaefer as doing such would reduce the moisture from entering the packaging and thus creating mold and ruining the product (paragraphs 4-5). It is further noted that it would have been obvious to one of ordinary skill in the art that the sealant could be placed at any location where it was desired to create a moisture barrier (on any first or second surface of the film). 

Regarding claim 4, the teachings of Bray and Schaefer are disclosed above.
The references do not teach the weight percent of EVOH.
It would have been obvious to one of ordinary skill in the art through routine experimentation to find the desired weight percent of EVOH to maximize the moisture barrier values while also minimizing cost and production. It is known in the art to use EVOH in the barrier coating so this would not produce any new or unexpected results.

Regarding claim 5, Bray teaches that the curing is done with radiation (column 4 lines 25-29).

Regarding claim 6, Bray teaches that the curing is done with electron beam radiation (column 4 lines 25-29).

Regarding claim 7, Bray teaches that the radiation is between 40 and 120 kGy (column 4 lines 30-37).

	Regarding claim 8, the teachings of Bray and Schaefer are disclosed above. As stated above in claim 1, Bray teaches that the ink is coated onto the first surface (figure 1).

	Regarding claim 9, the teachings of Bray and Schaefer are disclosed above.
	The references do not teach the ink layer printed on the second surface.
	It would have been obvious to one of ordinary skill in the art to apply ink to any surface where it was desired for indicia or a pattern to be displayed. This would allow for the user to customize the product to whatever was desired. This is a duplication/rearrangement of parts and would not produce any new or unexpected results.

	Regarding claim 10, the teachings of Bray and Schaefer are disclosed above.
	The references do not teach that the printing step is done after the coating step.
	It would have been obvious to one of ordinary skill in the art to change the order of steps as this would not produce any new or unexpected results. Moreover, the examiner notes that the courts have generally held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

	Regarding claim 21, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 1 and 7.

	Regarding claim 22, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 21 and 2.

Regarding claim 23, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 21 and 3.

Regarding claim 24, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 23 and 4.

Regarding claim 25, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 21 and 5.

Regarding claim 26, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 21 and 8.

Regarding claim 27, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 21 and 9.

Regarding claim 28, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 27 and 10.

Regarding claim 29, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 1, 3 and 7.

Regarding claim 21, the teachings of Bray and Schaefer are disclosed above in the rejection of claims 29 and 3.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks that the prior art does not teach that the print layer and the sealant layer are the same polymer and the polymer is polyethylene.
In response to applicant’s argument it is noted that Bray teaches that the print film can be polyethylene (column 2 lines 53-61) and Schaefer teaches that the sealant film comprises polyethylene (paragraphs 5, 13 and 37). Therefore the references combined teach that the print layer and sealant layer are the same polymer, polyethylene.

Applicant argues on page 6 of the Remarks that the references do not teach applying the sealant film to the print layer. 
In response to applicant’s argument, it is noted that adding the sealant film would reduce the moisture from entering the packaging and thus creating mold and ruining the product (paragraphs 4-5). It is further noted that it would have been obvious to one of ordinary skill in the art that the sealant could be placed at any location where it was desired to create a moisture barrier (on any first or second surface of the print film). This is a duplication of parts would not create any new or unexpected results.

Applicant argues on pages 6-7 that the dependent claims are allowable.
In response to applicant’s argument, it is noted that all claims stand rejected for the reasons disclosed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748